 In the Matterof GOOD LUCK GLOVECOMPANYandINTERNATIONALGLOVEWORIKERS'UNION OF AMERICACase No. C-1734.-Decided November 09, 1940Jurisdiction:glove manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. L. N. D. Wells, Jr.,andMr. "Wallace Cooper,for the Board.Mr. Alden A. Stockard,of St. Louis, Mo.,Mr. Roy R. Helm,ofMetropolis, Ill., andMr. John Feirich,of Carbondale, Ill., for therespondent.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by International-Glove Workers' Union of America, herein called the Union, the Na-tionalLabor Relations Board, herein called the Board, by theRegional Director for the Fourteenth Region (St. Louis, Missouri),issued its complaint dated August 27, 1940, against Good Luck GloveCompany, Carbondale, Illinois, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint and notice of hearing were duly served upon the respondentand the Union.With respect to the unfair labor practices, the complaint allegedin substance that the respondent (1) on or-about September 28, 1939,discharged and thereafter refused to reinstate Helen Childers forthe reason that said employee joined and assisted the Union and en-gaged in,concerted activities for the purpose of collective bargainingand other mutual aid and protection; and (2) by the aforementionedacts,by urging, persuading, and warning its employees to refrain from28-N. L.R. B., No. 36.178 GOOD.LUCK GLOVE COMPANY179aiding, becoming or remaining members of the Union, by threateningthem with discharge and other reprisals if they became-or remainmembers of the Union, by threatening to close its plant if they en-gaged in union activities, by maintaining surveillance over meetingsof the Union, by distributing anti-union literature, and by other acts,interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.On September 7, 1940, the respondent filed an answer, and on Octo-ber 10, 1940, an amended answer, to the complaint, admitting theallegations of the` complaint as to the nature of its business but deny-ing that it had committed the unfair labor practices alleged therein.Pursuant to notice a hearing was held on October 7, 1940, at Me-tropolis, Illinois before Thomas S. Wilson, the Trial Examiner dulydesignated,by the Board.The respondent and the Board were repre-sented by counsel and participated in the hearing.On November 15, 1940, the respondent, the Union, counsel for theBoard, and Helen Childers, the employee alleged in the complaintto have been discriminatorily discharged, entered into an, amendedstipulation in settlement of the case.This stipulation provides asfollows :1.This Stipulation is in full and complete settlement of allissues raised by the complaint filed August 27, 1940. It is ex-pressly agreed and understood by all parties to this Stipulationthat no matter occurring prior to this date will be the basis ofany future proceeding before the National Labor RelationsBoard based on charges which may hereinafter be filed by In-ternationalGloveWorkers' Union of America, or Local 101,thereof, the successors or assigns thereof, or any labor organiza-tion acting in the interest of International Glove Workers' Unionof America or any labor organization which may hereinafterresult from a reorganization of said unions, or by Helen Childers.2.On August 26, 1940, the International' GloveWorkers'Union of America, hereinafter called the Union, filed amendedcharges with the Fourteenth Region of the National Labor Re-lationsBoard alleging that the Good Luck Glove Company,hereinafter called the Respondent, had engaged in violation ofSection 8, subsection (1) and (3) of the National Labor Re-lationsAct.Thereafter the National Labor Relations Board,by the Regional Director for the Fourteenth Region, issued itscomplaint, datedAugust 27, 1940. Said complaint, and theamended charge upon which it was based were duly,and ' prop-erly served on each of the parties hereto on August 30, 1940.Thereafter the Respondent filed various pleadings herein; allof which pleadings Respondent hereby withdraws.By the said413597-42-vol 28--13 180withdrawal of said pleadings and the entering,into this Stipula-tion Respondent in no wise admits but specifically denies that ithas committed any unfair labor practices or has in any wiseviolated any provision of the National Labor Relations Act.3. (a) Good Luck Glove Company is a corporation organizedon October 26, 1926, under the laws of the State of Illinois andis duly licensed to conduct its business in said State. It main-tains its general offices at Carbondale, Illinois, and is engagedin the operation of one plant at Carbondale, Illinois, and twoplants at Metropolis, Illinois.Its plants located at Metrop-olis, Illinois, are the -only ones involved in the above-entitledproceedings.,manufacture and sale of leather-combination work gloves.Dur-ing the year 1939 the aggregate value of the finished productsmanufactured by the Respondent at its Metropolis plants wasin excess of $500,000.00.Over 75 per cent of such finished prod-ucts manufactured at the Respondent's Metropolis plants during1939 was sold and delivered in the State of Illinois, for shipmentto purchasers in states other than the State of Illinois, and de-livered in interstate commerce from said Metropolis plants, to,into, and through states of the United, States other than theState of Illinois.(c)The raw materials used by the Respondent in its opera-tions at its Metropolis plants are Canton flannels, jersey, splitleather, and thread.The aggregate value of such raw materialsused at said Metropolis plants during 1939 was in excess of$150,000.00.In excess of 50 per cent of such raw materials werepurchased in states of the United States other than the State ofIllinois and transported in interstate commerce to, into, andthrough states of the United States other than the State ofIllinois to its aforesaid Metropolis plants located in the Stateof Illinois.(d)The Respondent's business at its said Metropolis plantsfrom January 1, 1940, to date has continued in substantially thesame manner as during 1939, as stated above.The percentagesof its raw materials obtained from outside the State of Illinoisand used at said Metropolis plants, and its finished productsshipped in interstate commerce from said Metropolis plants topoints outside the State of Illinois, are approximately the sameas those percentages stated above for 1939.(e)The Respondent employs at its aforesaid Metropolis plantsapproximately 450 employees.(f)The Respondent' admits and agrees that for.the purposeof this proceeding it is engaged in interstate commerce within GOOD LUCK GLOVE COMPANY181the meaning of Section 2 (6) and (7) of the National LaborRelations Act, and further agrees that the National Labor Rela-tions Board may find that the above-described operations of thecompany constitute a continuous flow of trade, traffic, and com-merce among the several states.--.4.-The International Glove Workers' Union of America is alabor organization within the meaning of Section 2, subsection(5) of the National Labor Relations Act. It is affiliated' withthe American Federation of Labor.5.All parties hereto expressly waive the right to hearinggranted by Section 10b of the National Labor Relations Act inthis cause and' expressly waive the making of findings of factand conclusions of law by the National Labor Relations Board.6.All parties hereto expressly agree to the immediate entryby the National Labor Relations Board of an order providingas follows :The Respondent, Good Luck Glove Company, its officers,agents, successors and assigns shall:1.Cease and desist from :(a)Discouraging membership in the International GloveWorkers' Union of America or any other labor organizationof its employees by discriminating in regard to hire or tenureof employment or any terms or conditions of employment.(b)Urging, persuading and warning its employees to re-frain from aiding, becoming or remaining members of theInternational GloveWorkers' Union of America.(c)Keeping surveillance over the meetings of the Interna-tional Glove Workers Union of America.(d)Threatening to close its Metropolis plants if its em-ployees at said plants joined or assisted the International GloveWorkers Union of America.(e)Distributing. hand bills, advising its employees againstjoining or assisting the International Glove Workers Union ofAmerica.(f)Permitting the Good Luck Glove Employees Committeeto engage in any of the activity proscribed in paragraphs 1,(a), (b), (c), (d), and (e) of this order.(g) In any other manner interfering with, restraining orcoercing its employees in the exercise of the rights guaranteedin section 7 of the National, Labor Relations Act.2.Take the following affirmative action in order to effectuatethe policies of the National Labor. Relations Act:(a): Notify the Good Luck Glove, Employees Committee inwriting to refrainfrom any activityenumerated in Section 182-DECISIONSOF NATIONALLABOR RELATIONS BOARD1,, (a), (b),,(c), (d) and (e) of this order, and that any vio-lation' of said order by the Good Luck Glove EmployeesCommittee will result in disciplinary action.(b)Post immediately in conspicuous places in its Metropolis,Illinois Plants and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its em-ployees stating -(1)That Respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1,(a),(b), (c), (d), (e), (f) and (g) of this order;(2)That Respondent will take .the affirmative action setforth in Paragraph 2 (a) of this order; and(3)That Respondent's employees are free to become orremain members of the International Glove Workers UnionofAmerica and that Respondent will not discriminateagainst any employee because of membership or activity inthat organization.(c)Notify the Regional Director for the Fourteenth Regionin writing within ten (10) days from the date of this orderof what steps the Respondent has taken -to comply herewith.AND IT IS FURTHER ORDERED that the complaint be and it herebyis dismissed with prejudice in so far as it alleges that Respondenthas engaged or is engaging in unfair labor .practices in discharg-ing and refusing to re-employ Helen Childers.7.All parties hereto expressly agree to the entry by the UnitedStates Circuit Court of Appeals fox the 7th Circuit of an en-forcement order embodying the terms of the Board order agreedto in Paragraph 6 above, and the parties hereto waive furthernotice of the application for or the entry of such court order.8.The entire agreement of the parties hereto is embodied inthis Stipulation and there are no inducements or agreementverbal or written which alter or add to this Stipulation.9.This Stipulation is made subject to the approval of theNational Labor `Relations Board and will become effective onlyon issuance of an order by the National Labor Relations Boardapproving this Stipulation and each of the terms hereof.Shouldthe National Labor Relations Board refuse to approve this Stipu-lation it shall be considered void and of no effect and the above-entitled proceedings shall be in the same status as though theparties had entered into no Stipulation.On November 22, 1940, the Board issued its Order approving theabove amended stipulation and each of the terms thereof, making ita part of the record in the case, and transferring the proceeding to GOOD LUCK GLOVE COMPANY183the Board for the purpose of entry of a decision and order by theBoard pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is an Illinois corporation engaged in the manu-facture and sale of leather-combination work gloves.It maintains itsprincipal office and operates one of its plants at Carbondale,Illinois.The respondent also operates two plants,the only 3nes with which thisproceeding is concerned,-atMetropolis,Illinois.The principal rawmaterials used by the respondent are Canton flannels, jersey, splitleather, and thread. In 1939, the respondent used in excess of$150,000 worth of such raw materials at its Metropolis plants, over50 per cent of which were shipped from points outside the State ofIllinois.During the same year the respondent manufactured at itsMetropolis plants finished products valued at over$500,000, of whichover 75 per cent were shipped to States other than the State ofIllinois.The respondent employs approximately 450 employees inthe operation of its Metropolis plants.The respondent stipulated,and we find, that the above-describedoperations constitute a continuous flow of trade,traffic and commerceamong the several States within the meaning of the Act.ORDERUpon the basis of the above findings of fact, the above stipulation,and the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Good Luck Glove Com-pany, its officers, agents,successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in the International Glove Workers'Union of America or any other labor organization of its employeesby discriminating in regard to hire or tenure of employment orany terms or' conditions of employment.(b)Urging, persuading and warning its employees to refrain fromaiding, becoming or remaining members of the International GloveWorkers Union of America.(c)Keeping surveillance over the meetings of the InternationalGloveWorkers Union of America. . 184DECISIONS -OF NATIONAL LABOR RELATIONS BOARD(d)Threatening to close its Metropolis plants if its employeesat said plants jointed or assisted the International Glove WorkersUnion of America.(e)Distributing hand bills advising its employees against joiningor assisting the International Glove Workers Union of America.(f)Permitting the Good Luck Glove Employees Committee toengage in any of the activity proscribed in paragraphs 1, (a), (h),(c), (d) and (e) of this order.(g) In-any other manner interfering with, restraining or coercingits employees, in the exercise of -the rights guaranteed in section 7of the National Labor Relations, Act.2.Take the following affirmative action in order to effectuate thepolicies of the National Labor Relations Act :(a)Notify the Good Luck Glove Employees Committee in writingto refrain from any activity enumerated in Section 1, (a), (b), (c),_(d) and (e) of this order, and that any violation of said order bythe Good Luck Glove Employees Committee will result in disciplin-ary action.(b)Post immediately in conspicuous places in its Metropolis,Illinois Plants and maintain for a period of at least sixty (60) con-secutive days from, the date of posting, notices to its employeesstating(1)That Respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b),(c), (d), (e), (f) and (g) of this order;(2)That Respondent will take the affirmative action set forthin Paragraph 2 (a) of this order; and(3) That Respondent's employees are free to become or remainmembers of the International Glove Workers Union of Americaand that Respondent will not discriminate against any employeebecause of membership or activity in that organization.(c)-Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from the date of this order of whatsteps the Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be and it hereby isdismissed with prejudice, in so far as it alleges that Respondent hasengaged or is engaging in unfair labor practices in discharging andrefusing to re-employ Helen Childers.CHAIRMAN HARRY A. MIISas took no part in the consideration of.the above Decision and Order.